DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2021 has been entered.

Response to Arguments
Applicant's arguments filed 01/27/2021 regarding the 35 USC 102 rejection with respect to Zhang et al. (2012/0296388) have been fully considered but they are not persuasive. While Zhang does disclose detecting an activation event first before detecting PS, wherein the activation event can be a posture, activity level or time of day, Zhang also discloses storing, after the detected PS event, an activity associated with the PS event, such as pacing activity (par. [0071-0072]). The Claim does not claim an activity level but rather simply an activity.
However, in the event Applicant amends the claim to require an activity level instead of just an activity, the Examiner notes that triggering PS detection based on an 
Additionally, the Examiner notes Ordonez et al. (2011/0152956) discloses detecting and storing contextual data in response to sensed PS events (par. [0029]). See new 35 USC 102 rejection below. 
Lastly, the Examiner notes the McCabe and Zhang combination still apply for the reasons indicated above (Applicant’s claiming of activity rather than activity level).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or 


Claims 2-7 and 13-21 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Zhang et al. (2012/0296388).
Regarding Claims 2, 14 and 18, Zhang discloses a cardiac pacing system having an implantable medical device 16 containing a pulse generator 74, a cardiac activity sensor 76, a memory 72, a controller 70 and a phrenic nerve stimulation (PS) sensor 82 (Fig. 3; par. [0048-0058]). Zhang further discloses that controller 70 is configured to cooperate with pace generator 74 and the cardiac activity sensor 76 to control timing for delivering pacing energy (par. [0040, 0089, 0096]). A PS event is detected by the PS sensor (par. [0059]) and data related to the PS event, attendant circumstances such as pacing parameters applied to cause the PS event (par. [0071]) which falls within the scope of the claimed “contextual data…regarding…an activity” since pacing is an activity) are stored in memory 72 and transmitted to a separate server/device (par. [0071-0072]).
In regards to Claims 3-5, 15, 16, 19 and 20, Zhang discloses a contextual sensor, such as a posture and/or activity sensor for obtaining the contextual data (par. [0024]).
With regards to Claims 6, 17 and 21, Zhang discloses a timer configured to provide a time of day and/or track a time of day for delivering stimulation, thus any stimulation and/or sensing data would include when stimulation was delivered (par. [0024, 0056, 0090]).
In regards to Claim 13, Zhang discloses applying stimulation during a refractory period (par. [0085, 0100]).

Claims 2-11 and 14-21 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Ordonez et al. (2011/0152956). 
Regarding Claims 2-6 and 14-21, Ordonez discloses a system comprising an IMD 740 configured for delivering myocardial pacing therapy (par. [0024, 0030]), the IMD including a pace generator 742, a cardiac activity sensor 744, memory (not shown), a controller 741 and a PS sensor 747 (Fig. 7; par. [0046]). Ordonez further discloses that the phrenic nerve is monitored during the delivery of therapy to detect unwanted phrenic nerve activation and, when phrenic nerve activation is detected, Ordonez discloses monitoring and storing contextual data associated with the activation, wherein the contextual data comprises posture, activity level and/or time of day obtained from respective sensors (par. [0029, 0055])
In regards to Claim 7, Ordonez discloses the PS sensor can be an acoustic sensor or accelerometer (par. [0047, 0055]).
With regards to Claim 8, Ordonez discloses the PS sensor can include a respiration sensor (par. [0055]).
Regarding Claim 9, Ordonez discloses the PS sensor can include an impedance sensor (par. [0055]).
In regards to Claim 10, Ordonez discloses the PS sensor can include an electromyogram sensor (par. [0055]).
With regards to Claim 11, Ordonez discloses the PS sensor can include a neural sensor (par. [0055]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 2-7 and 13-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhang et al. (2012/0296388).
Alternatively, regarding Claims 2, 14 and 18, Zhang discloses a cardiac pacing system having an implantable medical device 16 containing a pulse generator 74, a cardiac activity sensor 76, a memory 72, a controller 70 and a phrenic nerve stimulation (PS) sensor 82 (Fig. 3; par. [0048-0058]). Zhang further discloses that controller 70 is configured to cooperate with pace generator 74 and the cardiac activity sensor 76 to control timing for delivering pacing energy (par. [0040, 0089, 0096]). A PS event is detected by the PS sensor (par. [0059]) and data related to the PS event, attendant circumstances (par. [0071]) which falls within the scope of the claimed ”contextual data” since it is data related to the PS event) are stored in memory 72 and transmitted to a separate server/device (par. [0071-0072]). Zhang further discloses that posture data, activity level data and time of day data is monitored and stored by the system, wherein this data triggers the PS detection algorithm (par. [0023-0024]). This differs from the claim invention in that the contextual data is only determined after PS event detection and not before.
However, the Examiner notes before the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to monitor posture, activity level or time of day after PS event detection because Applicant has not disclosed that doing so provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Zhang and applicant' s invention, to perform equally well with either the detection of data before PS event detection taught by Zhang or the claimed detection of 
Therefore, it would have been prima facie obvious to modify Zhang to obtain the invention as specified in the claims because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Zhang.
In regards to Claims 3-5, 15, 16, 19 and 20, Zhang discloses a contextual sensor, such as a posture and/or activity sensor for obtaining the contextual data (par. [0024]).
With regards to Claims 6, 17 and 21, Zhang discloses a timer configured to provide a time of day and/or track a time of day for delivering stimulation, thus any stimulation and/or sensing data would include when stimulation was delivered (par. [0024, 0056, 0090]).
In regards to Claim 13, Zhang discloses applying stimulation during a refractory period (par. [0085, 0100]).

Claims 2, 3, 5, 7-10, 12, 14, 16, 18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McCabe et al. (2010/0305647) in view of Zhang et al. (2012/0296388).
Regarding Claims 2, 14 and 18, McCabe discloses a cardiac pacing system having an implantable medical device 900 containing a pulse generator 930, a cardiac activity sensor (not shown but described functionally with respect to electrode 905, which can be used to detect impedance and/or cardiac electrical signals, par. [0124]), a memory 945, a controller 940 and a phrenic nerve stimulation (PS) sensor 910 (see Fig. 9; par. [0115-0124]). McCabe further discloses that controller 940 is configured to cooperate with pace generator 930 and the cardiac activity sensor to control timing for delivering pacing energy, e.g. heart rates can be derived from these measures; timing information regarding the contraction of the atria and ventricles can be used to promote synchronous pacing, capture and loss of capture can be detected, etc. (par. [0126, 0135, 0184, 0185]). A PS event  is detected by the PS sensor (see Fig. 6, 7; steps 630, 735) and data regarding the PS event, such as thresholds, measured values, transition zones, etc. are stored in memory 945 (par. [0122]). McCabe is silent regarding the use of other data such as posture, activity, and/or time of day.
However, in the same field of endeavor of phrenic nerve activation detection, Zhang discloses detecting posture, activity, and/or time of day (par. [0024, 0056, 0090]) in order to provide context for phrenic nerve activation such that phrenic nerve activation detection can be selectively monitored when the phrenic nerve activation is most likely to be detected, thus improving battery longevity by reducing battery power consumption (par. [0029]).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device in the McCabe reference to include measuring contextual information such as posture, activity and/or time of day, as taught 
This combination differs from the claim invention in that the contextual data is only determined after PS event detection and not before.
However, the Examiner notes before the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to monitor posture, activity level or time of day after PS event detection because Applicant has not disclosed that doing so provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected the combination of McCabe and Zhang and applicant' s invention, to perform equally well with either the detection of data before PS event detection taught by Zhang or the claimed detection of data after PS event detection because both process flows would perform the same function of associating the PS event with a particular event such as posture, activity level or time of day equally well. The end result of the generated data is the same. A physician will have access to a data file that informs them of which conditions are associated with the PS event.
Therefore, it would have been prima facie obvious to modify the combination of McCabe and Zhang to obtain the invention as specified in the claims because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Zhang.

In regards to Claim 3, the Examiner notes the claimed contextual sensor can be any one of the plurality of sensors listed in par. [0117] that can be used in combination. One of the sensors can be considered the PS sensor and any of the others can be the claimed contextual sensor.
Regarding Claims 5, 12, 16 and 20, McCabe further discloses an activity sensor, such as a metabolic rate sensor, can be used in conjunction with a phrenic nerve activation sensor (par. [0159-0160]).
With regards to Claims 7 and 10, McCabe discloses the PS sensor can be an accelerometer (par. [0117]) and/or an acoustic sensor (par. [0117]) and/or an EMG sensor (par. [0117]).
In regards to Claims 8 and 9, McCabe discloses the PS sensor can be a respiration sensor such as an impedance sensor which can be used to detect respiration (par. [0076, 0080, 0117]).

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McCabe et al. (2010/0305647) in view of Zhang et al. (2012/0296388), further in view of Park et al. (2005/0240240). McCabe discloses utilizing any sensor capable of detecting phrenic nerve activation (par. [0117]) but does not explicitly disclose the use of a neural sensor. However, Park discloses utilizing sensors for detecting electrical activity on a nerve, such as the phrenic nerve, for the purpose of detecting phrenic nerve activity that can then be used to control therapy (par. [0030]). In other words, neural sensors were known sensors for measuring phrenic nerve activity at the time the invention was made. Therefore it would have been obvious to one of ordinary skill in the art at the time the .

Claims 2-7 and 13-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhang et al. (2012/0296388) in view of Ordonez et al. (2011/0152956).
Alternatively, regarding Claims 2, 14 and 18, Zhang discloses a cardiac pacing system having an implantable medical device 16 containing a pulse generator 74, a cardiac activity sensor 76, a memory 72, a controller 70 and a phrenic nerve stimulation (PS) sensor 82 (Fig. 3; par. [0048-0058]). Zhang further discloses that controller 70 is configured to cooperate with pace generator 74 and the cardiac activity sensor 76 to control timing for delivering pacing energy (par. [0040, 0089, 0096]). A PS event is detected by the PS sensor (par. [0059]) and data related to the PS event, attendant circumstances (par. [0071]) which falls within the scope of the claimed ”contextual data” since it is data related to the PS event) are stored in memory 72 and transmitted to a separate server/device (par. [0071-0072]). Zhang further discloses that posture data, activity level data and time of day data is monitored and stored by the system, wherein this data triggers the PS detection algorithm (par. [0023-0024]). This differs from the claim invention in that the contextual data is only determined after PS event detection and not before.
However, in the same field of endeavor, Ordonez likewise discloses a system that initiates PS event detection when a patient is indicated as having a posture or 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device in the Zhang reference to include detecting posture, activity level or time of day after the detection of a PS event, as taught and suggested by Ordonez, for the purpose of establishing a baseline of known events that cause PS detection in order to provide a more robust algorithm for automatically detecting PS events in the future.
In regards to Claims 3-5, 15, 16, 19 and 20, Zhang discloses a contextual sensor, such as a posture and/or activity sensor for obtaining the contextual data (par. [0024]).
With regards to Claims 6, 17 and 21, Zhang discloses a timer configured to provide a time of day and/or track a time of day for delivering stimulation, thus any stimulation and/or sensing data would include when stimulation was delivered (par. [0024, 0056, 0090]).
In regards to Claim 13, Zhang discloses applying stimulation during a refractory period (par. [0085, 0100]).

Claims 2, 3, 5, 7-10, 12, 14, 16, 18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McCabe et al. (2010/0305647) in view of Zhang et al. (2012/0296388), further in view of Ordonez et al. (2011/0152956) .
Alternatively, regarding Claims 2, 14 and 18, McCabe discloses a cardiac pacing system having an implantable medical device 900 containing a pulse generator 930, a cardiac activity sensor (not shown but described functionally with respect to electrode 905, which can be used to detect impedance and/or cardiac electrical signals, par. [0124]), a memory 945, a controller 940 and a phrenic nerve stimulation (PS) sensor 910 (see Fig. 9; par. [0115-0124]). McCabe further discloses that controller 940 is configured to cooperate with pace generator 930 and the cardiac activity sensor to control timing for delivering pacing energy, e.g. heart rates can be derived from these measures; timing information regarding the contraction of the atria and ventricles can be used to promote synchronous pacing, capture and loss of capture can be detected, etc. (par. [0126, 0135, 0184, 0185]). A PS event  is detected by the PS sensor (see Fig. 6, 7; steps 630, 735) and data regarding the PS event, such as thresholds, measured values, transition zones, etc. are stored in memory 945 (par. [0122]). McCabe is silent regarding the use of other data such as posture, activity, and/or time of day.
However, in the same field of endeavor of phrenic nerve activation detection, Zhang discloses detecting posture, activity, and/or time of day (par. [0024, 0056, 0090]) in order to provide context for phrenic nerve activation such that phrenic nerve activation detection can be selectively monitored when the phrenic nerve activation is most likely to be detected, thus improving battery longevity by reducing battery power consumption (par. [0029]).

This combination differs from the claim invention in that the contextual data is only determined after PS event detection and not before.
However, in the same field of endeavor, Ordonez likewise discloses a system that initiates PS event detection when a patient is indicated as having a posture or activity level that has been associated with PS events in the past or as the time of day being a time of day associated with PS detection in the past. Ordonez further discloses that the correlation of the posture, activity level and/or time of day can be established by the same system by detecting a PS event and subsequently monitoring and storing a posture, activity level or time of day associated with the PS event in order to provide context for the PS event (par. [0029]), much in the same manner claimed by Applicant. 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device in the McCabe and Zhang combination to include detecting posture, activity level or time of day after the detection of a PS event, as taught and suggested by Ordonez, for the purpose of establishing a baseline of known events that cause PS detection in order to provide a more robust algorithm for automatically detecting PS events in the future.

In regards to Claim 3, the Examiner notes the claimed contextual sensor can be any one of the plurality of sensors listed in par. [0117] that can be used in combination. One of the sensors can be considered the PS sensor and any of the others can be the claimed contextual sensor.
Regarding Claims 5, 12, 16 and 20, McCabe further discloses an activity sensor, such as a metabolic rate sensor, can be used in conjunction with a phrenic nerve activation sensor (par. [0159-0160]).
With regards to Claims 7 and 10, McCabe discloses the PS sensor can be an accelerometer (par. [0117]) and/or an acoustic sensor (par. [0117]) and/or an EMG sensor (par. [0117]).
In regards to Claims 8 and 9, McCabe discloses the PS sensor can be a respiration sensor such as an impedance sensor which can be used to detect respiration (par. [0076, 0080, 0117]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN PORTER whose telephone number is (571)270-5419.  The examiner can normally be reached on Mon - Fri 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLEN PORTER/Primary Examiner, Art Unit 3792